Reasons for Allowance
Claims 1-2 and 6-10 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not disclose wherein the miniature air conditioner comprises an outer hood, a condenser, a compressor, an evaporator, a sealing baffle, a liquid reservoir integrally arranged at a bottom of the compressor; wherein the condenser, the compressor and the evaporator are sequentially arranged in the outer hood from top to bottom and are separated by the sealing baffle; wherein the outer hood is provided with a hot air inlet and a hot air outlet for inputting and outputting hot air, a cool air inlet and a cool air outlet for inputting and outputting cool air; the hot air outlet and the cool air outlet are respectively provided with a first exhaust fan and a second exhaust fan. The closest prior art of record is the combination of Rothschild (US 8281609 B1), Shen (CN 104366746 A), and Shui (CN 204830194 U); which discloses an air-conditioning garment with multiples layers forming air channel, and a miniature air conditioner having the claimed arrangement presented in claim 1. Nonetheless, the system of Rothschild is adapted for cooling purposes only. Heat from the system of Rothschild is dissipated to the ambient environment. The arrangement of claim 1 provides means for also providing heated air to the garment. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight gleaned from the present application, motivate one of ordinary skill in the art to modify the teachings of Rothschild so as to arrive at the claimed invention; especially since it would require a substantial reconstruction and redesign of the elements shown in Rothschild. As per MPEP § 2143.01, a finding of obviousness is precluded. For these reasons, the instant claims are patentable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763